Citation Nr: 1760882	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  09-42 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for muscle contraction headaches associated with degenerative disc disease of the cervical spine prior to October 29, 2014, and in excess of 30 percent thereafter.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to October 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) by videoconference from the RO in April 2011.  A transcript of the hearing is associated with the claims file.  

In November 2011 and August 2014, the Board remanded the claims for further development.  

In a May 2016 decision, the Board denied the Veteran's claim for higher ratings for headaches.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Veteran, through his attorney, and the Secretary of VA entered into a Joint Motion for Remand (JMR).  In an Order issued the same month, the Court granted the JMR, vacated the May 2016 Board decision to the extent that it denied the Veteran's claim for higher ratings for headaches and referred the TDIU claim, and remanded the matter to the Board for further consideration.

Evidence was added to the Veteran's claims file after the issuance of the February 2015 supplemental statement of the case, but the Veteran submitted a September 2017 waiver of initial AOJ consideration of such documents pursuant to 38 C.F.R. § 20.1304(c).

As the issue of entitlement to TDIU has been raised in connection with the Veteran's increased rating claim, it is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 452-54 (2009).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's muscle contraction headaches manifest as daily moderate pain with increased pain for three hours per day with prostrating attacks once per month lasting three to four days but without indications of residuals of a TBI.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent, and no more, for muscle contraction headaches associated with degenerative disc disease of the cervical spine have been met throughout the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045, 8100 (2007) (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  There was substantial compliance with the Board's November 2011 and August 2014 remand directives, and the Veteran has not identified any procedural defects.  

As was noted in the Introduction, the Veteran's claim involves a JMR dated April 2017.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with that obligation in mind.

The April 2017 JMR stated that the Board failed to provide an adequate statement of reasons or bases for its decision to deny higher ratings for muscle contraction headaches.  In particular, the JMR stated that the Board relied on the lack of medical intervention in finding the Veteran's reports of headaches with certain characteristics were not credible.  The JMR also stated that the Veteran's reference to prohibiting all forms of economic activity appeared to exceed the criteria for the 50 percent rating under DC 8100, and that the Board did not adequately address whether Appellant's migraine headaches were "capable of producing" economic inadaptability.  Therefore, remand was warranted for the Board to provide an adequate statement of reasons or bases.

The Veteran served as a U.S. Air Force services specialist with no permanent overseas duty.  On active duty in July 1986, the Veteran sustained facial and neck injuries in a motor vehicle accident.  In December 2001, the RO granted service connection for muscle contraction headaches, secondary to the cervical spine disease.  The RO rated the headaches as 10 percent disabling, effective April 4, 2000, the date of receipt of the claim for service connection.  The Veteran filed a claim for an increased rating in November 2007.  The Veteran asserts that his headache disability is more severe than contemplated by the current ratings.

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Parts 4.  When rating a service-connected disability, the entire history must considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering lay evidence, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In December 2001, the RO granted service connection for muscle contraction headaches secondary to degenerative disc disease of the cervical spine.  However, the RO noted in the decision that the Veteran's headaches were symptomatic of brain trauma and assigned a 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2001) for brain disease due to trauma. 

During the course of this appeal, the regulations for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008, but may be applied if the Veteran requests that his claim be considered under the new rating criteria of residuals of traumatic brain injury, as is the case here (request of March 2009).  In such event, a Veteran is to be rated under the old criteria for any period prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  See 38 C.F.R. § 4.124, Note (5); VBA Fast Letter 8-36 (October 24, 2008).

Under the prior rating criteria, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., associated with the injury will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304, and will not be combined with any other rating for a disability due to brain trauma.  Finally, ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Headaches for causes other than brain trauma can be rated by analogy to criteria for migraine headaches, which were not changed during the period of the appeal.  
Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007) (2017).  

"Prostrating," as used in 38 CFR § 4.124a, DC 8100, means "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities."  See M21-1, III.iv.4.G.7.b.  Completely prostrating means "extreme exhaustion or powerlessness with essentially total inability to engage in ordinary activities."  See M21-1, III.iv.4.G.7.b.

Prostration is substantially defined by how the disabled individual subjectively feels and functions when having chronic tension headache symptoms.  Examples of prostrating symptoms include 1) experiencing severe headaches and vomiting when exposed to light; 2) not engaging in any activities when this occurs; and 3) must rest or sleep during these episodes.  

"Productive of severe economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in DC 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  Severe economic inadaptability denotes a degree of substantial work impairment, but does not mean the individual is incapable of substantially gainful employment.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  Evidence of work impairment includes the use of sick leave or unpaid absence.  

The amended regulation, Diagnostic Code 8045 provides for the evaluation of TBI, with the three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).

Ratings for cognitive impairment and other residuals of traumatic brain injury not otherwise classified are based on a table of 10 important facets related to cognitive impairment and subjective symptoms.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is "total," then the overall percentage evaluation is based on the highest facet.  A 70 percent evaluation is assigned if "3" is the highest level of evaluation for any facet.  If the highest level of evaluation for any facet is "2," then the appropriate disability rating is 40 percent.  A 10 percent evaluation is warranted when the highest level of evaluation for any facet is "1."  Finally, a noncompensable (0 percent) rating is assigned when the level of the highest facet is "0."

As applicable to this case, the period of time extending from November 29, 2007 to October 22, 2008, must be reviewed under only the former criteria of Diagnostic Code 8045.  From October 23, 2008 forward, either the former or current rating criteria of 8045, are applicable, whichever are more favorable to the Veteran.  In addition, the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100, used for rating migraine headaches are also potentially applicable to the claim, and were applied as shown by the SSOC issued in August 2012.  Those criteria have not changed during the appeal period.

Service treatment records show that the Veteran sought treatment in a private emergency room after a motor vehicle accident in July 1986.  The emergency room record noted that the Veteran sustained facial lacerations and abrasions of the neck, right knee, and iliac crest.  The Veteran reported that he had been wearing a seat belt, denied any loss of consciousness, and was able to walk at the scene.  X-rays of the cervical spine were negative.  The attending physician diagnosed multiple facial traumas. In a follow-up military examination two days later, a clinician noted no central nervous system focal signs, no neurological deficits, and intact cranial nerves II through XII.  The Veteran was excused from duty only because of medication for the facial lacerations and abrasions and was to return only for removal of three stiches.  The remainder of the service treatment records is silent for any symptoms of chronic headaches, vision, cognitive, or behavioral abnormalities. 

In November 2001, a VA examiner noted the Veteran's report that he was the driver of a car in July 1986 when it was struck by another car from the side.  The Veteran reported losing consciousness for no longer than one hour and sustained injury to the right knee and a number of minor lacerations.  The examiner noted, "It seems as though his medical care was relatively minimal or at least there was no substantial injury."  The Veteran reported that he developed headaches one year later along with tightening and stiffness of neck muscles.  He reported having undergone chiropractic care.  The examiner noted no visual, hearing, facial sensation, motor, or sensory deficits.  Speech, thought, coordination and gait were normal.  The examiner found that the headaches emanated from the neck and were muscle contraction headaches and not caused by the facial injuries or a concussion because they developed approximately one year after the accident.  

The RO received the Veteran's claim for an increased rating in November 2007.  At that time, the Veteran reported that his disability had gotten worse and was causing problems with work and daily activities.  

A September 2007 VA treatment note indicates that the Veteran has headaches associated with his cervical pain, which flares up approximately once a month.  The clinician noted there was no change in vision with the headaches.

A November 2007 VA treatment record notes the Veteran frequently has headaches in the occipital area, which may radiate to top of the skull.

In a February 2008 VA examination, the Veteran reported daily constant headaches which seem to be worse at the end of a day of work.  The Veteran reported no aura, nausea, photophobia, or phonophobia.  The headaches were triggered by rapid movements of the head and neck.  The VA examiner noted that the headaches act up when his neck acts up, and the Veteran takes codeine and ibuprofen.  The VA examiner noted the headaches were prostrating about once a month.  The Veteran reported that he experienced incapacitating spells of pain from his cervical spine and headache disabilities that caused him to miss work about once a month for one to three days.  The physician noted no visual or facial nerve deficits and diagnosed muscle contraction headaches.  

In a February 2008 statement, the Veteran reported that he experienced a dull headache four days per week that began at the beginning of a day and worsened with neck muscle use by head turning and sudden movement.  

In a February 2008 statement, the Veteran's partner also reported that he experienced headaches in the morning that worsened during the day, preventing driving at night and requiring pain medication in the evenings. 

In a January 2009 memorandum, a private chiropractor noted that he was treating the Veteran for headaches associated with the cervical spine disorder caused by the motor vehicle accident injuries.  The associated clinical records address only treatment for the cervical spine.  

In March 2009, the Veteran requested a re-examination based on the new criteria for TBI.  

In April 2009, a VA neurologist noted a review of the claims file and noted that the Veteran's current muscle contraction headaches had been found to be secondary to cervical spine disease.  Nevertheless, he examined the Veteran using the new TBI criteria.  The Veteran reported that he had been the driver of the vehicle that was hit from the side and that he struck his head on the windshield.  He reported that he was unconscious after the accident for less than 30 minutes, taken to a hospital for X-rays and sent home.  The Veteran reported that his headaches started right after the accident but gradually became more severe over the years and occurred daily with no trigger or warning signs.  He reported that the headaches were daily with sharp and throbbing pain.  He reported that he waits them out and works through the headache.  He reported no nausea or vomiting but did have light sensitivity.  He also reported another kind of headache in the back of the head caused by turning his head.  He also waited these out.  He reported interrupted sleep and short dizzy spells when standing up too fast.  The Veteran reported mild recent memory problems and poor concentration but no loss of remote memory or executive function or seizures.  He reported some blurred vision even with corrective lenses but no deficits of smell, hearing, or taste.  

On examination, the neurologist noted no cranial nerve deficits.  Memory was only mildly affected.  Visual-spatial orientation was good and motor activity good except for his knees.  Communication, cognitive skills, and consciousness were good with no abnormal neurobehavioral affects.  The neurologist found that neurologically, the Veteran did not have residuals of the accident other than headaches.  Attention span, executive function, judgment, subjective symptoms, social interaction, orientation, visual-spatial orientation, neurobehavioral affects, communications, and consciousness were all normal.  

In May 2009, the RO denied separate service connection for post-traumatic headaches but did not disturb the 10 percent rating under the old criteria.  

In an undated letter submitted by the Veteran in July 2009, another private chiropractor noted that the Veteran was the driver of a car that had been involved in a high impact, high speed collision on the passenger side.  The seat belt failed and the Veteran was thrown into the passenger side where his head impacted the passenger side window causing a significant head trauma and concussion.  The chiropractor found that the medical treatment at that time was inadequate.  He found that the Veteran's current headaches were directly related to the severe blunt head trauma and concussion sustained in the accident.  The chiropractor provided no assessment of the nature and severity of the headaches or any of the TBI features or criteria.

In the February 2011 Veteran's representative statement, the Veteran's representative noted that the Veteran experiences daily headaches and monthly prostrating headaches.

During the April 2011 Board hearing, the Veteran described his constant headaches as dull, throbbing pain that started in his neck and moved to the top and front of the head.  In response to questions from his representative, the Veteran responded positively that he experienced short term memory loss, short attention span, loss of concentration, impaired judgment while driving, impaired social interactions because of stuttering, disturbed balance, blurred vision, sensitivity to light and sound, tinnitus, difficulty sleeping, decreased motor skills, decreased motivation, and increased verbal aggression and moodiness.  On a scale of one to ten, the Veteran reported that the headaches were at a level of 10 for three hours per day.  He reported that when he experienced a bad headache, he laid down to rest and sat still without any noise until the headache went away.  The headaches were less severe at other times of the day with no relief with his physician's prescribed over-the-counter anti-inflammatory medication.  The Veteran stated that he had never sought emergency room treatment or treatment other than VA outpatient care.  The Veteran reported that he was not receiving treatment for his headaches at the time of the hearing but was continuing with medication.  The Veteran reported that he had not noticed that his headaches had worsened over the prior five years, but that they might have slightly worsened.

In a September 2012 statement, the Veteran reported that his condition had worsened over the past few years.  He reported that he has experienced incapacitating headaches for the last few years.  He reported that he experienced headaches almost daily.  He reported that some days the headaches are so severe, debilitating, or unbearable that he sits in a dark place, closes his eyes, or tries to sleep.  He indicated that these severe headaches occur almost weekly.  He then asserted that the headaches were very frequent prostrating and prolonged attacks productive of severe economic inadaptability.

In August 2014, the Board remanded the claim to obtain another contemporary examination to determine the severity of all manifestations for the muscular contraction headaches.  The Board requested that the examiner clarify the diagnosis and consider whether any manifestations were cause by brain trauma. 

In October 2014, a VA neurologist noted a review of the claims file and the previous diagnosis of muscle contraction headaches and examined the Veteran.  The Veteran reported constant throbbing head pain with nausea and sensitivity to sound which worsened with physical activity.  He experienced prostrating attacks once per month with the most severe attacks lasting two to three days but was not prescribed medication specific for the headaches.  The neurologist noted no other pertinent findings such as dementia, seizures, hemiplegia, facial nerve paralysis or symptoms of brain trauma and noted that the headaches were not migraine type or productive of severe economic inadaptability.  The neurologist noted the Veteran did not have very prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.  The neurologist opined that the Veteran's headache condition did not impact his ability to work.

VA outpatient treatment records through September 2016 show chronic daily headaches as an on-going problem but with no specific medication.  The records are silent for reports of prostrating attacks.  The Veteran did receive treatment and medication for spinal and joint pain and for a mental health disorder and received vison examinations and corrective lenses.  

The Board finds that the Veteran is competent to report on his sensed headache pain and its frequency and severity because it is observable by a lay person.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Fountain, 27 Vet. App. at 274-75.  Accordingly, such testimony is useful in understanding the Veteran's symptoms and the effect of the disability on his daily life.  

However, the Board places very low probative weight on his testimony regarding memory, cognitive, communications, judgment, orientation, and visual impairment because they were not reported to or evaluated by his attending medical care providers or VA examiners and because his responses during the hearing were stimulated by leading questions derived from the rating criteria.  His reports of depression and social withdrawal are credible and are contemplated in the diagnoses and rating for his mental health disorder.  The Board also places somewhat less probative weight on the Veteran's description of the severity of the motor vehicle accident reported to his chiropractor, and on the chiropractor's speculation of inadequate immediate medical care and current severe residuals of brain trauma.  The Board places greater probative weight on the assessment of the VA examiner in 2001 whose understanding of the accident is more consistent with the records of care in service immediately after the accident.  The service records show that the Veteran sustained some impact to his face, but there was no loss of consciousness or immediate residuals other than lacerations.  The Veteran was able to complete six more years of active service and 17 years of Postal Service employment without presenting features of traumatic brain injury. 

Although the Veteran did experience facial trauma during the accident in 1986, the Board finds that the weight of competent and credible evidence is that the Veteran does not now or at any time during the period of the appeal have residuals of a traumatic brain injury.  Therefore, the post 2008 Diagnostic Code 8045 criteria are not for application.  Even if they were appropriate, applying the observations of the VA examiners in 2009 and 2014, a rating in excess of 10 percent would not be warranted because the level of impairment would be zero or one in all categories not already considered in the rating for the service-connected psychiatric disorder such as social withdrawal and irritability.  The only subjective symptoms were headaches and sensitivity to sound.  Moreover, the Veteran attested that these deficits existed since the accident including during his periods of satisfactory military and work performance.  The Veteran's memory loss was evaluated as mild.  He has no visual, hearing, judgment, orientation, motor, communications, or consciousness deficits. 

The Board finds that the Veteran's chronic headaches are best diagnosed as muscle contraction headaches associated with cervical spine disease and are best evaluated by analogy under Diagnostic Code 8100 for migraine headaches both before and after the regulation changes in 2008.  The Veteran has not objected to the use of Diagnostic Code 8100 in evaluating his headache disability.

Here, viewing the evidence as a whole and resolving doubt in favor of the Veteran, the evidence shows that the Veteran's disability manifested by daily headaches and by characteristic prostrating attacks occurring on an average once a month for the entire appeal period.

Viewing the lay and medical evidence as a whole, the severity of the Veteran's headache disability remained relatively constant during the appeal period.  Indeed, during the April 2011 Board hearing, the Veteran reported that he had not noticed that his headaches had worsened over the prior five years.  He indicated that they might have slightly worsened but that he had not noticed such a difference.  The evidence as a whole supports this general statement and supports a finding of daily headaches with monthly prostrating attacks.  For example, during a September 2007 VA treatment visit, the Veteran reported that he experienced headaches associated with his cervical pain, which flared up approximately once a month.  During the February 2008 VA examination, the Veteran reported daily constant headaches with no aura, nausea, photophobia, or phonophobia, and incapacitating spells of pain approximately once a month for one to three days.  The February 2008 VA examiner accordingly noted that the Veteran's headaches were prostrating about once a month.  In the October 2014 VA examination, the Veteran again reported daily throbbing head pain but prostrating attacks only once per month with the most severe prostrating attacks lasting two to three days.  A finding of daily headaches with monthly prostrating attacks is supported by the Veteran's statements in these VA treatment and examination visits.  The Veteran's statements in September 2007, February 2008, and October 2014 are consistent in reporting monthly exacerbations of his headache disability.  They are confirmed by the VA examiners.  The details in the statements are also consistent, in describing the length of a prostrating attack as lasting up to three days for the most severe attacks.  The Board finds these statements particularly credible because they are detailed and consistent with each other and with the record as a whole.  The Board notes that the Veteran's representative also noted that the Veteran experienced daily headaches and monthly prostrating headaches in a February 2011 statement.

Additional evidence supports the finding of daily headaches.  For example, in February 2008 statements, the Veteran and his partner reported that he experienced dull headaches four days per week that worsened during the day.  In addition, in the April 2009 VA examination, the Veteran reported daily headaches with sharp and throbbing pain and some light sensitivity but without nausea or vomiting, that he was able to work through, and another type of headache that he dealt with similarly.  In these statements, the Veteran did not indicate that he experienced more than monthly prostrating attacks.

The Board notes that the Veteran appears to assert that he experienced daily prostrating attacks in his April 2011 Board hearing testimony and appears to assert that he experienced weekly prostrating attacks in his September 2012 statement.  However, these statements (if intended in that manner) contradict each other and contradict the Veteran's earlier and later statements regarding the frequency of prostrating attacks.  

During the April 2011 Board hearing, the Veteran described his constant headaches as dull, throbbing pain that started in his neck and moved to the top and front of the head.  On a scale of one to ten, the Veteran reported that the headaches were at a level of 10 for three hours per day.  The Veteran also reported that when he experienced a bad headache, he laid down to rest and sat still without any noise until the headache went away.  While the Veteran reported that he experienced exacerbations of his headaches on a daily basis, his statements regarding how often he needed to stop activity and rest due to these exacerbations are slightly unclear.  However, if the Veteran was reporting that he needed to stop activity and lie down due to prostrating headaches on a daily basis, for three hours, such a statement contradicts the Veteran's other statements regarding the frequency and duration of prostrating attacks.  It is also inconsistent with his April 2009 VA examination report that he worked through his headaches.  Similarly, the Veteran's September 2012 statement that his debilitating headaches occur almost weekly and that he has experienced such for the last few years is inconsistent with his other statements and evidence of record.  The Board also notes that such statements regarding severity are not supported by the relative lack of medical treatment for the Veteran's headaches.  As the Veteran's April 2011 and September 2012 statements asserting daily or weekly prostrating attacks are inconsistent with other evidence in the record, the Board finds them less credible than the Veteran's other statements which are consistent with each other and with the evidence as a whole.  

Accordingly, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, was relatively stable throughout the appeal period.  The Board finds that the Veteran's headache disability has more nearly approximated the criteria for a 30 percent rating, and no higher, for the entire appeal period.

The Board further finds that a rating in excess of 30 percent is not warranted at any time during the appeal period.  Despite the Veteran's assertion, the evidence does not present a disability picture involving very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability that would warrant a 50 percent rating.  See 38 C.F.R. § 4.124a, DC 8100.  The Board notes that the October 2014 VA examiner opined that the Veteran did not have very prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.  As discussed above, the most probative evidence shows only monthly prostrating attacks with the most severe attacks lasting up to three days.  See October 2014 VA Examination Report; February 2008 VA Examination Report.  While the Veteran's April 2011 Board hearing testimony could be interpreted as describing daily prostrating attacks, and his September 2012 statement as describing weekly attacks, such statements would be inconsistent with other statements and evidence in the record and therefore less credible.  Monthly prostrating attacks with the most severe attack lasting up to three days are consistent with a lower disability level and are not "very frequent" and "prolonged."  See 38 C.F.R. § 4.124a, DC 8100.  The requirements for a 50 percent rating are conjunctive, not disjunctive, meaning that, to establish entitlement, all of them must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).  The Veteran's headache disability does not manifest with "very frequent completely prostrating and prolonged attacks" and thus a higher rating is not warranted.

To conclude, based upon the totality of the evidence, the Veteran's headache disability has more nearly approximated the criteria for a 30 percent rating, and no higher, for the entire appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, even after resolving all reasonable doubt in the Veteran's favor, a higher rating is not assignable for the Veteran's headache disability. 


ORDER

Entitlement to a rating of 30 percent, and no higher, for muscle contraction headaches associated with degenerative disc disease of the cervical spine, is granted for the entire appeal period.


REMAND

Here, a claim for a TDIU has been raised as part of the Veteran's claim for an increased rating for his headaches.  See Rice v. Shinseki, 22 Vet.App. 447, 452-54 (2009).  The Veteran seeks a TDIU on the basis that all of his service-connected disabilities prevent him from working.  See June 2010 TDIU Application.  Where an issue is part and parcel of a claim properly before the Board on appeal from an adverse decision of that claim, and the issue has not been adjudicated by the RO, the appropriate remedy is to remand the issue to the RO.  See Young v. Shinseki, 25 Vet.App. 201, 203 (2012).  As the TDIU issue has not been adjudicated by the RO, remand is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to develop and adjudicate the Veteran's claim for a TDIU.

2.  If the benefit sought is denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


